UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6693


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD GRAVELY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:94-cr-00082-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Gravely, Appellant Pro Se. Lisa Grimes Johnston,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard   Gravely    appeals   the   district    court’s    order

adopting the report and recommendation of the magistrate judge

and denying Gravely’s Fed. R. Crim. P. 35 motion.                        We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                    United

States    v.    Gravely,   No.     3:94-cr-00082-1    (S.D.W.     Va.    Apr.   9,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the     materials

before   the     court   and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2